Citation Nr: 0603512	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  00-21 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than November 
24, 1993 for the award of service connection for right ear 
hearing loss.

2.  Entitlement to an effective date earlier than February 8, 
1995 for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran testified at a Travel Board 
hearing before the undersigned in November 2005.  A 
transcript of that hearing has been associated with the 
claims folder.  

The Board notes that the RO granted the veteran a 100 percent 
evaluation for post-traumatic stress disorder (PTSD) in a 
March 2005 rating decision.  Given the fully favorable 
disposition of that issue to the veteran, it is not before 
the Board at this time.  

The Board adds that the veteran, in his September 2000 
substantive appeal, generally alleged clear and unmistakable 
error (CUE) with respect to his effective date claims for 
right ear hearing loss and tinnitus.  However, the veteran 
did not state which specific rating decision evidenced CUE.  
See 38 C.F.R. § 3.105(a) (generally discussing clear and 
unmistakable error).  

If the veteran wishes to raise the issue of CUE in a prior 
rating action, he must cite the specific rating action.  
Until he does so, this issue is not before the VA at this 
time.  In any event, it is important for the veteran to 
understand that the U.S. Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that CUE is a 
very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  In any event, this issue is not before the Board at 
this time.   
   
FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO denied service connection for right ear hearing 
loss in a September 1986 rating decision.  Although the 
veteran submitted a notice of disagreement with that 
decision, he did not perfect an appeal to the Board due to 
the withdrawal of his substantive appeal.  

3.  There is no subsequent formal or informal claim received 
from the veteran or his representative seeking service 
connection for hearing loss until his formal claim to reopen 
was received on November 24, 1993.

4.  There is no formal or informal claim for service 
connection for tinnitus prior to the informal claim raised on 
February 8, 1995 during a VA examination.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
24, 1993 for the award of service connection for right ear 
hearing loss have not been met.  38 U.S.C.A.  §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2005).

2.  The criteria for an effective date earlier than February 
8, 1995 for the award of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.155, 3.400 (2005).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A.  § 5110(a); 38 C.F.R. § 
3.400.  A specific claim in the form prescribed by the 
Secretary ......must be filed in order for benefits to be pain or 
furnished to any individual under the laws administered by 
the Secretary.  See 38 U.S.C.A.  § 5101(a).  If a claim for 
disability compensation is received within one year after 
separation from service, the effective date of entitlement is 
the day following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

The proper effective date for new and material evidence other 
than service medical records (SMRs) received after a final 
disallowance is the date of receipt of the claim to reopen or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(i); 38 C.F.R. §§ 3.400(q)(1)(ii), 3.400(r). 

Appellate review of a rating decision is initiated by a 
notice of disagreement and completed substantive appeal after 
a statement of the case has been furnished.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  Failure to perfect an appeal 
renders a rating decision final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

1.  Earlier Effective Date - Right Ear Hearing loss

The RO granted service connection for right ear hearing loss 
in a July 2000 rating decision.  It established an effective 
date for the award of November 24, 1993, the date the claim 
to reopen was received.  The veteran seeks an earlier 
effective date.  

Review of the evidence shows that entitlement to an earlier 
effective date prior to November 24, 1993 is not warranted.

Although the veteran first asserted right ear hearing loss 
disability in a claim received in May of 1974, the RO treated 
the claim as a left ear disability based on the silence of 
the SMRs with respect to any complaint or diagnosis of any 
right ear hearing loss.  As a result, the RO denied service 
connection for left ear hearing loss.   

At the outset, the Board observes that, contrary to the 
veteran's assertion at the November 2005 Travel Board hearing 
that he filed a claim for right ear hearing loss within one 
year of discharge, the first indication of an assertion of 
right ear disability was the May 1974 claim of the veteran.  
Therefore, an earlier effective date based on receipt of the 
claim within one year after separation from service is not in 
order under 38 C.F.R. § 3.155(a).

In any event, the veteran submitted a claim for right ear 
hearing loss dated in August of 1986.  The RO denied that 
claim in a September 1986 rating decision on the basis that 
the evidence of record at that time did not reflect any right 
ear hearing loss during service.  

Although the veteran submitted a notice of disagreement with 
that decision, he did not perfect an appeal since he withdrew 
his substantive appeal in writing.  See 38 C.F.R.  § 20.204.  
Furthermore, there was no indication that the notice letter 
sent to the veteran was returned as undeliverable or was not 
received.  Therefore, the RO rating decision of September 
1986 is final.  38 U.S.C.A. § 7105; 38 C.F.R.  §§ 3.160(d), 
20.200, 20.302, 20.1103.      

It follows that the August 1986 claim cannot be the basis for 
entitlement to an earlier effective date according to 
38 C.F.R. § 3.400(q)(1)(ii).  Instead, the proper effective 
date is the date of the receipt of the claim to reopen or 
date entitlement arose, whichever is later. Id (emphasis 
added).

The Board adds that neither the veteran nor his 
representative provided a communication requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit for right ear hearing loss between 
the time of the September 1986 final rating decision until 
the November 24, 1993 claim to reopen   38 C.F.R. § 3.1(p), 
3.155(a).  

Based on the above, in the present case, under laws and 
regulations applicable to reopened claims, it is readily 
clear that the effective date of November 24, 1993 is proper.  
Therefore, there is no basis for establishing an effective 
date earlier than November 24, 1993 for the award of service 
connection for right ear hearing loss.  38 U.S.C.A. 
§ 5107(b), 5110; 38 C.F.R. § 3.400.  The appeal is denied.  

2.  Earlier Effective Date - Tinnitus

The RO granted service connection for tinnitus in a July 2000 
rating decision.  It established an effective date for the 
award of February 8, 1995, the date that the veteran asserted 
during a VA examination that he has experienced tinnitus 
since discharge from service.  The RO treated this statement 
to the VA examiner as an informal claim under 38 C.F.R. § 
3.157(b).  The veteran seeks an earlier effective date simply 
based on his contention of experiencing tinnitus since 
discharge from service.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion at the Board hearing 
that the tinnitus existed since discharge from service in 
1971.  Moreover, the record does not include any 
communication from the veteran or his representative prior to 
February 1995 discussing tinnitus or ringing in the ears.  
Consequently, the pertinent facts are not in dispute, and the 
law, specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive 
in this matter.  

The law and regulation on this matter is clear: the effective 
of an award of service connection for a disability may not be 
earlier than the date of receipt of claim unless the claim is 
received within one year of separation from service.  38 
U.S.C.A.  § 5110(a); 38 C.F.R. § 3.400.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that where the 
law not the evidence is dispositive, the Board should deny an 
appeal because of an absence of a legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The veteran has failed to alleged facts which meet 
the criteria in the law or regulations as there is simply no 
formal or informal claim for service connection for tinnitus 
prior to the informal claim raised on February 8, 1995 during 
a VA examination.  Accordingly, there is no legal basis to 
assign an earlier effective date for the award.

The Duty to Notify and the Duty to Assist

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq., eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

With respect to the claims (formal and informal) for service 
connection for right ear hearing loss and tinnitus, review of 
the claims folder reveals compliance with the VCAA, as the 
veteran has had ample opportunity to present evidence and 
argument in support of his appeal.  In the event any 
noncompliance is found, given the favorable disposition of 
the appeal as to service connection for these disabilities, 
the Board finds that any defect in notice or assistance is 
not prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The Board observes that the RO issued the July 2000 rating 
decision prior to the enactment of the VCAA in November 2000, 
such that providing VCAA notice prior to the adverse 
termination was not possible.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In addition, the earlier effective 
date issues arise as "downstream" issues from the claims for 
service connection that were granted in July 2000, such that 
VCAA notice as to the effective date claims could not have 
been provided. Id.  See generally VAOPGCPREC 8-2003 (VA's 
Office of General Counsel holding that VA is not required to 
provide 38 U.S.C.A. § 5103(a) notice with respect to the 
effective claim issues when "downstream").     

Similarly, no VCAA notice to the veteran includes a request 
that he provide to the RO any evidence in his possession that 
pertains to the claim. Pelegrini, 18 Vet. App. at 120-21.  
However, the Board is satisfied that the veteran knew to do 
so, given his Travel Board testimony, the private medical 
evidence and statements he submitted, the December 2005 
letter from the Board advising the veteran to submit 
"additional evidence" within 90 days, and the March 2005 
supplemental statement of the case (SSOC) which advised the 
veteran what evidence was missing for an earlier effective 
date.  

In addition, neither the veteran nor his representative has 
ever indicated by statement or during the Travel Board 
hearing that any other evidence relevant to the claims 
remains outstanding.  The Board finds no indication of 
defective notice that is prejudicial to the veteran.  
Bernard, 4 Vet. App. at 392-94.  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation that 
the timing or content of the VCAA notice has resulted in any 
prejudice to the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs and relevant medical examinations.  The 
veteran chose to present evidence and testify at a November 
2005 Travel Board hearing, and also submitted statements and 
private medical evidence throughout the course of the appeal.  
During his November 2005 Board hearing testimony, the veteran 
mentioned various private physician records post-service for 
hearing loss.  However, the veteran stated his belief that 
these records were unobtainable.  As there is no indication 
or allegation that relevant evidence remains outstanding, and 
no indication that such records would provide a basis to 
grant this claim, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

ORDER

An effective date earlier than November 24, 1993 for the 
award of service connection for right ear hearing loss is 
denied.

An effective date earlier than February 8, 1995 for the award 
of service connection for tinnitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


